Title: Barbeu-Dubourg to the American Commissioners, 14 August 1778
From: Barbeu-Dubourg, Jacques
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Messieurs,
Paris 14 aout [1778]
Je prens la liberté de vous adresser M. de Vic dont le fils M. de Bois Bertrand etoit passé en Amerique vers le mois de juin ou de juillet 1776 a la recommandation de M. Penet qui lui avoit fait esperer le grade de Lieutenant Colonel ou même de Colonel. Nous avons appris depuis qu’en arrivant au Continent ses services y furent agréés, mais qu’il fut pris quelques jours apres avec M. Le General Lee.
Je vous supplie de vouloir ecouter favorablement M. de Vic qui vous informera de la suite, et qui compte que vous voudrez bien que son fils aine dont il a fait le sacrifice a votre patrie y retourne incessamment, repandre son sang si l’occasion s’en presente pour affermir la liberté de la nation a laquelle il desire de rester a jamais incorporé. J’ai l’honneur d’etre avec un respectueux devouement Messieurs Votre tres humble et tres obeissant serviteur
Dubourg
 
Endorsed: Dubourg 14. aout
